TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00082-CV


Pate-Chen Investment, LLC and Dar-Sheng Chen, Appellants

v.

Randy Patton, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. C2006-0778B, HONORABLE DIB WALDRIP, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Pate-Chen Investment, LLC and Dar-Sheng Chen have filed an unopposed
motion to abate the instant appeal to allow the parties an opportunity to mediate their dispute.  We
grant the unopposed motion and abate the instant appeal until July 8, 2008, and we order appellants
to file a report informing this Court of the status of the case on or before that date.


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Abated
Filed:   April 8, 2008